Citation Nr: 0501465	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  99-08 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pharyngitis and 
rhinopharyngitis.

2.  Entitlement to service connection for constipation.

3.  Entitlement to a compensable initial rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1996 to 
September 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1998 and later by 
the Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal of the claim for service connection for 
pharyngitis and rhinopharyngitis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  There is no competent evidence that the veteran currently 
has a chronic disability due to constipation.  

3.  The veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by constipation was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a compensable initial rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate her claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed her of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as letters dated in May 2003 and April 2004, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to her claims.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOCs, including the new VCAA implementing 
regulations.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has declined an opportunity to have a personal 
hearing.  She was afforded VA examinations.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  Her medical treatment records have been 
obtained.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Constipation.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The evidence which is of record includes a service medical 
record dated in February 1997 which shows that the veteran 
complained of constipation and hemorrhoids.  Another record 
also dated in February 1997 shows that she was prescribed a 
stool softener after complaining of painful hemorrhoids.  
However, the service medical records do not contain 
complaints of ongoing chronic constipation.  In fact, a 
hospitalization record dated in July 1997 specifically notes 
that she had no constipation.  

The post service medical evidence contains occasional 
complaints of constipation, with no competent evidence of a 
chronic disability related to service.  The report of a 
general medical examination conducted by the VA in December 
1997 does not contain any complaints, findings or diagnoses 
pertaining to constipation.  

A private medical record dated in April 1999 reflects that 
the diagnoses included rectal bleeding descriptive of a 
rectal fissure with constipation.  However, subsequent 
records are negative for such a diagnosis.  

The report of a rectum and anus examination conducted by the 
VA in December 1999 shows that the veteran gave a history of 
having constipation in service and being told that she was 
not drinking enough water, and that she should eat lots of 
fruit and vegetables.  The doctor in service also advised 
stool softeners and glycerin suppositories.  A diagnosis of 
hemorrhoids was also made.  She said that she followed this 
advice for several months and was still having the problems.  
The doctor in service then told her to simply continue with 
the same program of treatment.  No further active medical 
treatment was obtained.  On VA examination, the veteran 
stated that she was using a suppository.  She also continued 
to drink lots of water and eat lots of fruit.  Following 
examination, the only diagnosis was external hemorrhoids. 

More recent post service VA treatment records include a 
record dated in September 2000 which shows that a secondary 
diagnosis was constipation.  She was prescribed psyllium 
powder daily as needed.    

The report of a rectum and anus examination conducted by the 
VA in July 2003 shows that the veteran reported a history of 
hemorrhoids and bleeding, but there is no mention of 
constipation.  The report of a general medical examination 
conducted by the VA in July 2003 is also negative for 
references to constipation.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a chronic disability due to constipation.  The Board 
notes that no underlying disease has been diagnosed.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability..."); see also Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  Accordingly, the Board concludes that a chronic 
disability due to constipation was not incurred in or 
aggravated by service.

II.  Entitlement To A Compensable Initial Rating For 
Hemorrhoids.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

The pertinent evidence includes a private medical record 
dated in April 1999 which reflects that the diagnoses 
included rectal bleeding descriptive of a rectal fissure with 
constipation.  However, subsequent records are negative for 
such a diagnosis of a fissure.  

A private medical record dated in May 1999 reflects that the 
veteran complained of having rectal bleeding which was bright 
red.  The pertinent diagnosis was internal hemorrhoid. 

The report of a rectum and anus examination conducted by the 
VA in December 1999 shows that the veteran reported no fecal 
leakage or involuntary bowel movements.  She stated that she 
did have bright red blood in her bowel movements almost all 
the time.  On examination, there was no evidence of fecal 
leakage.  There was decreased hemoglobin and hematocrit; 
however, the examiner stated that this was due to strong 
medication which she was taking for rheumatoid arthritis.  
There were no signs of fissures.  There was a small external 
hemorrhoid at 3 o'clock and 9 o'clock.  There was no evidence 
of bleeding during the examination,  The diagnosis was 
external hemorrhoids.  

The report of a VA rectum and anus examination conducted in 
July 2003 shows that the examiner reviewed the veteran's 
claims file and noted that she had a history of hemorrhoids 
and bleeding since 1996.  Her degree of sphincter control was 
described as being normal.  She had no involuntary bowel 
movements.  She stated that she had bleeding on the toilet 
paper with each bowel movement.  There was no evidence of 
fecal leakage.  The size of the lumen was normal.  There were 
no signs of anemia.  No fissures were found.  In addition, no 
hemorrhoids were found.  There was a small residual skin tag 
at the 4 o'clock position.  There was no evidence of 
bleeding.  The diagnosis was no hemorrhoids found at this 
time, residual skin tag was seen.  

Finally, the report of a general medical examination 
conducted by the VA in July 2003 reflects that the pertinent 
diagnosis was residual skin tags found, no external 
hemorrhoids seen.  

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are no more than moderate in degree.  The 
evidence reflects that they are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  There is also no evidence of 
persistent bleeding from the hemorrhoids of such severity as 
to result in anemia nor is there credible evidence of 
fissures.  The veteran's occasional anemia was attributed to 
her medications for another disorder rather than to her 
hemorrhoids.  Although fissures were diagnosed in a private 
medical record dated in April 1999, all subsequent 
examinations have shown that fissures are not present.  
Accordingly, the Board concludes that the criteria for a 
compensable initial rating for hemorrhoids are not met.




ORDER

1.  Entitlement to service connection for constipation is 
denied.

3.  Entitlement to a compensable initial rating for 
hemorrhoids is denied.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
Supplemental Statement of the Case in August 2004.  The 
additional evidence includes items which are arguably 
pertinent to one of the issues on appeal.  The additional 
evidence consist of VA medical treatment records showing 
treatment for pharyngitis and sinusitis.  Such records may be 
pertinent to the claim for service connection for pharyngitis 
and rhinopharyngitis.  Significantly, however, the veteran 
was not afforded a supplemental statement of the case.  Such 
action is required by 38 C.F.R. § 19.37.  The Board further 
notes that the veteran has not submitted a written waiver of 
her right to have the evidence reviewed by the RO pursuant to 
38 C.F.R. § 20.1304.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the SSOC, 
and determine whether the appellant's 
claim for service connection for 
pharyngitis and rhinopharyngitis may now 
be granted.  If the benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


